
	
		II
		112th CONGRESS
		1st Session
		S. 1905
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act to support crop
		  insurance for specialty crops, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Specialty Crop Insurance Act of
			 2011.
		2.Advance payments
			 for underserved regions and cropsSection 522(b)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(b)(2)) is amended by striking subparagraph (E) and
			 inserting the following:
			
				(E)Approval
					(i)In
				generalThe Board may approve up to 50 percent of the projected
				total research and development costs to be paid in advance to an applicant, in
				accordance with the procedures developed by the Board for the making of the
				payments, if, after consideration of the reviewer reports described in
				subparagraph (D) and such other information as the Board determines
				appropriate, the Board determines—
						(I)the concept, in
				good faith, will likely result in a viable and marketable policy consistent
				with section 508(h);
						(II)in the sole
				opinion of the Board, the concept, if developed into a policy and approved by
				the Board, would provide crop insurance coverage—
							(aa)in
				a significantly improved form;
							(bb)to
				a crop or region not traditionally served by the Federal crop insurance
				program; or
							(cc)in
				a form that addresses a recognized flaw or problem in the program;
							(III)the applicant
				agrees to provide such reports as the Corporation determines are necessary to
				monitor the development effort;
						(IV)the proposed
				budget and timetable are reasonable; and
						(V)the concept
				proposal meets any other requirements that the Board determines
				appropriate.
						(ii)WaiverThe
				Board may waive the 50-percent cap on costs paid under clause (i) if, in the
				sole discretion of the Board, the Board determines that—
						(I)the concept
				proposal provides coverage for a region or crop that is underserved by the
				Federal crop insurance program, including specialty crops; and
						(II)the submitter of
				the concept proposal does not have sufficient financial resources to fund the
				development of the concept or the
				submission.
						.
		3.Authority to
			 conduct research and development
			(a)In
			 generalSection 522(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1522(c)) is amended—
				(1)in the subsection
			 heading by striking contracting;
				(2)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking may enter into
			 contracts to carry out research and development to and inserting
			 may conduct activities or enter into contracts to carry out research and
			 development to maintain or improve existing policies or develop new policies
			 to;
				(3)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by inserting conduct research and development or after
			 The Corporation may; and
					(B)in subparagraph
			 (B), by inserting conducting research and development or after
			 Before;
					(4)in paragraph (5),
			 by inserting after expert review in accordance with section
			 505(e) after approved by the Board; and
				(5)in paragraph (6),
			 by striking a pasture, range, and forage program and inserting
			 policies that increase participation by producers of underserved
			 agricultural commodities, including specialty crops.
				(b)FundingSection
			 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 (A) Authority.— and inserting (A)
			 Conducting and contracting for
			 research and development.—;
					(B)in subparagraph
			 (A), by inserting conduct research and development and after
			 the Corporation may use to; and
					(C)in subparagraph
			 (B), by inserting conduct research and development and after
			 for the fiscal year to;
					(2)in paragraph (3),
			 by striking to provide either reimbursement payments or contract
			 payments; and
				(3)by striking
			 paragraph (4).
				
